Case 5:17-cr-00025-JDW-PRL Document 43 Filed 08/13/20 Page 1 of 3 PageID 180




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

UNITED STATES OF AMERICA


v.                                                                 Case No: 5:17-cr-25-Oc-10PRL

CHARLES WALLACE ELLSWORTH
___________________________________/

                                              ORDER

       BEFORE THE COURT is Defendant Ellsworth’s pro se “Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)” (Dkt. 38). A response is

unnecessary. The motion is DENIED.

       Ellsworth stands convicted of one count for receipt of child pornography. (Dkt. 36). On

November 16, 2017, he was sentenced to 120 months imprisonment, followed by a life term of

supervised release. (Id. at 2-3). He seeks a sentence reduction based on what he contends are

“extraordinary and compelling reasons.” (Dkt. 38 at 1, 4). He asserts that because he is 58-years old

and suffers from hypertension, he is substantially more at risk to contract COVID-19. (Id.). He

further asserts that he “is immensely concerned about how closely the [Bureau of Prisons (“BOP”)]

is following CDC guidance and lacking the proper preventative measures to help adequately

protect[] BOP staff and inmates from the spread of the virus.” (Id. at 3). His contentions, however,

are without merit.

       The First Step Act amended § 3582(c)(1)(A) to allow a defendant to seek compassionate

release with the court after fully exhausting administrative remedies available to him following the

failure of the BOP to bring a motion on his behalf, or 30 days after the warden receives the request to


                                                  1
Case 5:17-cr-00025-JDW-PRL Document 43 Filed 08/13/20 Page 2 of 3 PageID 181




bring such a motion, whichever is earlier. See First Step Act of 2018, § 603(b). Ellsworth asserts and

provides documentation reflecting that he filed a request with the warden more than 30 days ago and

that the request was denied. (Dkt. 38 at 1; Dkt. 38-1 at 1-3). Accordingly, his motion for

compassionate release can be considered.

       While section 3582(c)(1)(A) allows a sentence reduction based on “extraordinary and

compelling reasons,” the reduction must be “consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). What constitutes “extraordinary and

compelling circumstances” is not defined, except that “[r]ehabilitation of the defendant alone” is

insufficient. See 28 U.S.C. § 994(t).

       The Sentencing Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The

application notes to § 1B1.13 list four circumstances as extraordinary and compelling under §

3582(c)(1)(A): (A) a serious medical condition; (B) advanced age and deteriorating health; (C)

family circumstances; and (D) an extraordinary and compelling reason other than, or in combination

with, (A)-(C), as determined by the Director of the Bureau of Prisons. § 1B1.13, cmt. n.1. None of

Ellsworth’s contentions fall within application notes (A)-(D). Although he provides a list of

medications to show that he suffers from hypertension (Dkt. S-42), he does not assert or provide

documentation demonstrating that he suffers from a terminal illness or that his medical conditions

substantially diminish his ability to provide self-care. See § 1B1.13, cmt. n.1(A)(ii); see United

States v. Heromin, No. 8:11-CR-550-T-33SPF, 2019 WL 2411311, at *1-2 (M.D. Fla. June 7, 2019)

(noting that defendants cannot “self-diagnose their own medical conditions” and denying

compassionate release due to absence of corroboration from medical provider that defendant is

unable to provide self-care or suffers a serious medical condition); see also United States v.


                                                  2
Case 5:17-cr-00025-JDW-PRL Document 43 Filed 08/13/20 Page 3 of 3 PageID 182




Dowlings, No. CR413-171, 2019 WL 4803280, at *1 (S.D. Ga. Sept. 30, 2019) (denying

compassionate release where defendant asserted he was diagnosed with a brain tumor, but does not

“indicate that he is unable to care for himself while incarcerated”). And courts in this Circuit have

found that “general concerns about possible exposure to COVID-19 do not meet the criteria for an

extraordinary and compelling reason under U.S.S.G. § 1B1.13.” See United States v. Smith, No.

8:17-cr-412-T-36, 2020 WL 2512883, at *4 (M.D. Fla. May 15, 2020).

        In sum, none of Ellsworth’s reasons are encompassed within the “extraordinary and

compelling” circumstances in the policy statement of § 1B1.13, even if considered in combination

with the criteria in the application notes. These reasons are therefore not consistent with the policy

statement in § 1B1.13. Accordingly, because he has not shown extraordinary and compelling reasons

or any other basis to grant compassionate release, this Court is without authority to grant relief, and

the motion for compassionate release is DENIED.

        DONE AND ORDERED this 13th day of August, 2020.

                                               /s/ James D. Whittemore
                                               JAMES D. WHITTEMORE
                                               United States District Judge

Copies to: Defendant. Counsel of Record




                                                  3
